Citation Nr: 9935532	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-44 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1995, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969 with an additional 4 months and 1 week of prior 
unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Providence 
Regional Office (RO) May 1996 rating decision which granted 
service connection for PTSD, and assigned a 50 percent 
disability evaluation, effective December 28, 1995.

In June 1996, the RO established November 15, 1995 as the 
effective date for the granting of service connection for the 
veteran's PTSD.  As such, the issue on appeal is as stated on 
the title page of this decision.

At his August 1999 hearing, the veteran submitted additional 
evidence in the form of a letter from the Brockton VA Medical 
Center (MC).  The RO did not issue a supplemental statement 
of the case; however, as the veteran waived initial 
consideration of this evidence by the RO, a remand to the RO 
in accordance with 38 C.F.R. § 20.1304 is not in order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran's original claim for service connection for 
PTSD was received by VA on January 30, 1996.

3.  VA outpatient treatment records show that the veteran was 
treated for PTSD on May 10, 1995.


CONCLUSION OF LAW

An effective date of May 10, 1995 for the granting of service 
connection for PTSD is for assignment.   38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§  3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that an effective date earlier than 
November 15, 1995, is warranted for the granting of service 
connection for his PTSD.  He contends that the effective date 
should date back to 1990 or 1991 as he was first treated for 
PTSD symptoms at that time.  He also contends that his PTSD 
made him unaware that he could apply for VA benefits until 
November or December 1995.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible; therefore, it is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

As required by 38 U.S.C. § 5101(a), "A specific claim in the 
form prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  See also 38 C.F.R. 
§ 3.151(a).  A claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the [VA] 
... may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a) 
(emphasis added).  As held in Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Therefore, before a VA regional office (RO) or the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Under certain circumstances, a report of examination or 
hospitalization will be accepted as an informal claim if the 
report relates to a disability which may establish 
entitlement.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.157(a) (1998). The effective date of pension or 
compensation benefits, if otherwise in order, will be the 
date of receipt of a claim or the date when entitlement 
arose, whichever is the later. A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement. Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, the date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.   38 C.F.R. § 3.157 (1998).

A review of the record demonstrates that the veteran's 
initial application for compensation was received in December 
1969.  At that time, the veteran requested service connection 
for bilateral knee injuries, asthma and fungus of the left 
foot.  He did not request service connection for any 
psychiatric disability at that time.

Another application for compensation was received from the 
veteran in January 1970.  The veteran requested service 
connection for asthma and fungus of the left foot.  He did 
not request service connection for any psychiatric disability 
at that time.  The veteran's claim for compensation benefits 
was denied in April 1970.

The veteran's first request for service connection for PTSD 
was received on January 30, 1996.  At that time, he requested 
such by a VA Form 21-526 (Application for Compensation and 
Pension).

In conjunction with the veteran's claim, two December letters 
from the Brockton VAMC were associated with the claims folder 
in February 1996.  The December 26, 1995 letter shows that 
the veteran was first treated there in February 1990 for his 
marriage problems.  It also shows that he was treated for 
PTSD symptoms in November 1995.  The December 28, 1995 letter 
shows that the veteran was diagnosed as having PTSD at that 
time.  It also shows that he had been treated for a 
generalized anxiety disorder since February 1991.

In March 1996, a February 1996 letter from the Brockton Vet 
Center was associated with the claims folder.  This letter 
shows that the veteran began receiving treatment for his PTSD 
on December 28, 1995.

A March 1996 VA psychiatric examination report shows that the 
veteran was assessed as having delayed PTSD.

As reported earlier, by May 1996 rating decision, the RO 
granted service connection for the veteran's PTSD, and 
assigned it a 50 percent disability evaluation, effective 
December 28, 1995.  This effective date was based on date 
that the letter from the Brockton Vet Center showed that the 
veteran first began receiving treatment for PTSD.

In his June 1996 notice of disagreement, the veteran 
indicated that an earlier effective date was warranted for 
his service-connected PTSD.  In particular, he maintained 
that an effective date of October 1990 was warranted since 
that was when he first began receiving treatment for PTSD at 
the Brockton VAMC.

In June 1996, VA outpatient treatment records, dated from 
November 1995 to May 1996, were associated with the claims 
folder.  These records show that the veteran was first 
assessed as having PTSD on November 15, 1995.

As reported earlier, in June 1996, the RO established 
November 15, 1995 as the effective date for the granting of 
service connection for the veteran's PTSD.  This was based on 
the VA outpatient treatment records which showed that he was 
first assessed as having PTSD on November 15, 1995.

In July 1996, an August 1990 letter from Donald S. Marks, 
M.D., and VA outpatient treatment records, dated from 
September 1994 to May 1995, were associated with the claims 
folder.  The letter from Dr. Marks shows that a neurological 
evaluation of the veteran revealed that he had a panic 
disorder with agoraphobia.  The VA outpatient treatment 
records show that the veteran was first assessed as having 
PTSD on May 10, 1995.

At his January 1997 hearing, the veteran testified that he 
had applied for Social Security Administration (SSA) 
disability benefits for his PTSD.  He also testified that he 
believed that he was first diagnosed as having PTSD in 
February 1991.  He later reported that he thought that he was 
treated for PTSD at the Brockton VAMC in 1990.

The veteran's attorney averred that the VA outpatient 
treatment records showed that the veteran had been diagnosed 
as having PTSD in May 1995.  The veteran's attorney also 
testified that the letters from the Brockton VAMC showed that 
the veteran had been treated for PTSD symptoms since 1991.  
The veteran's attorney then maintained that the veteran's 
PTSD went undiagnosed for a period of time because he had 
been unable to admit that he had PTSD.

At the January 1997 hearing, additional evidence was 
associated with the claims folder.  This evidence included: 
two letters from the Brockton VAMC; statements from the 
veteran's wife, mother, half brother and friends; copies of 
service personnel records; and a Personal Earnings and 
Benefit Estimate Statement from the SSA.

The September 1996 letter from the Brockton VAMC shows that a 
VA physician contended that that the veteran began receiving 
treatment there for PTSD in February 1991.  The December 1996 
letter shows that a VA physician reported that the veteran 
had participated in a PTSD program there for the previous two 
years.

In her statement, the veteran's wife reported that, in 1995, 
the veteran finally admitted to himself, and the counselors 
at the Brockton VAMC, that his problems had all stemmed from 
his experiences in Vietnam.  She also reported that, since 
that time, the veteran had been treated by PTSD counselors at 
the Brockton VAMC.

The Board notes that the statements from the veteran's 
mother, half brother and friends all pertain to the severity 
of his service-connected PTSD.  In addition, the copies of 
his service personnel records have little relevance regarding 
the appropriate effective date for the granting of service 
connection for his PTSD.  Moreover, the July 1996 Personal 
Earnings and Benefit Estimate Statement from the SSA does not 
show that he was awarded any SSA benefits for PTSD.

A February 1997 SSA Retirement, Survivors and Disability 
Notice of Award, was associated with the claims folder in 
March 1997.  This notice shows that the SSA had awarded the 
veteran disability benefits and found that he became disabled 
under SSA rules on July 1, 1992.

In April 1997, VA outpatient treatment records, dated from 
January 1994 to April 1997, were associated with the claims 
folder.  These records show that the veteran was first 
assessed as having PTSD on May 10, 1995.

At his August 1999 hearing before the undersigned, the 
veteran testified that he first became aware that he had PTSD 
in 1993.  He also testified that he sought treatment at the 
VA in October 1990 because he thought that there was 
something wrong with him.  He reported that the VA 
psychologist who advised him that he had PTSD in 1993 had not 
advised him that he could receive VA benefits for this 
disability at that time.  He indicated that he first became 
aware that he could apply for VA benefits for his PTSD in 
November or December 1995.  He then reported that he had been 
receiving treatment for PTSD at the Brockton VAMC since 1991.

As reported earlier, at the August 1999 hearing, the veteran 
submitted a July 1999 letter from the Brockton VAMC.  In this 
letter, a VA physician maintained that the veteran had 
received treatment for PTSD for many years, but was unaware 
that he could receive VA benefits for this disability until 
1991.  It was noted that the veteran's PTSD had prevented him 
from understanding that he could receive VA benefits until 
that time.

The Board is of the opinion that an effective date of May 10, 
1995 is warranted for the granting of service connection for 
the veteran's PTSD. Initially, the Board observes that 
service connection for claimed disabilities was denied in 
April 1970. Subsequently, the veteran's formal claim for 
service connection for PTSD was received on January 30, 1996. 
VA outpatient treatment records, dated from September 1994 to 
May 1995, were associated with the claims folder, show that 
the veteran was treated for PTSD on May 10, 1995. 
Consequently, the Board finds that the May 10, 1995, VA 
outpatient treatment record constitutes an informal claim for 
service connection for PTSD under the provisions of 38 C.F.R. 
§ 3.157.  Thus, as a formal claim for service connection for 
PTSD was received on January 30, 1996, within one thereafter, 
May 10, 1995, is the appropriate effective date for the 
granting of service connection for PTSD. The benefit of the 
doubt has been resolved in the veteran's favor to the extent 
indicated. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§  3.157, 3.400

The Board is aware that the SSA found that the veteran became 
disabled on July 1, 1992.  However, SSA records indicate that 
the veteran first filed for SSA benefits in September 1996, 
subsequent to his formal claim for service connection for 
PTSD.  In reaching its decision, the Board also recognizes 
and appreciates the sacrifices that the veteran made on 
behalf of his country. It is apparent from the medical 
records associated with the claims folder that the veteran 
likely experienced and was treated for symptoms of PTSD for 
several years prior to the receipt of his formal claim for 
service connection. Nevertheless, the effective dates of 
awards of service connection are governed by by the law and 
regulations discussed above. The Board possesses no authority 
to grant an effective date in this case contrary to the 
constraints set forth by these law and regulations. 

In July 1997, the VA General Counsel issued a precedential 
opinion which held that the addition of PTSD in the rating 
schedule was a "liberalizing VA issue" for purposes of 
38 C.F.R. § 3.114(a).  See VAOPGCPREC 26-97.  The diagnosis 
of PTSD was added to the rating schedule, effective in April 
1980.  However, an effective date prior to the date of claim 
cannot be assigned under § 3.114(a), unless the claimant met 
all eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, and such eligibility 
existed continuously from that date to the date of claim for 
administrative determination of entitlement.  Id.  The United 
States Court of Appeals for Veterans Claims (Court) has 
remanded effective date appeals which have failed to address 
this issue.  It is crystal clear in this case that the 
veteran did not meet all eligibility criteria for an award of 
service connection for PTSD at and for many years after the 
April 1980 effective date that PTSD was added to the rating 
schedule.  There was no valid diagnosis of PTSD related to 
military service on file at that time or for many years 
thereafter.  Accordingly, an earlier effective date based 
upon the mere fact that PTSD was added to the rating schedule 
in April 1980 is certainly not warranted.


ORDER

Entitlement to an effective date of May 10, 1995 for the 
granting of service connection for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

